Case 1:17-cv-01698-JPH-MJD Document 189 Filed 10/25/19 Page 1 of 3 PageID #: 10036




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  TERESA TODERO as Special                   )
  Administrator of the ESTATE OF             )
  CHARLES TODERO,                            )
                                             )
                           Plaintiff,        )
                                             )
                      v.                     )    No. 1:17-cv-01698-JPH-MJD
                                             )
  BRIAN BLACKWELL,                           )
  RENEE ELLIOT,                              )
  ELIZABETH LAUT,                            )
  AS-YET UNIDENTIFIED GREENWOOD              )
  POLICE OFFICERS,                           )
  CITY OF GREENWOOD,                         )
                                             )
                           Defendants.       )


                           ENTRY FOR OCTOBER 25, 2019

        On this date, the Court held a telephonic status conference. Plaintiff

  appeared by counsel, Jonathan Loevy and Scott Drury. Defendant Brian

  Blackwell appeared by counsel, Caren Pollack. Defendants Renee Elliot,

  Elizabeth Laut and City of Greenwood appeared by counsel, James

  Stephenson. The conference was recorded by Court Reporter, Jodie Franzen.

        The Court SCHEDULED a final pretrial conference on July 23, 2020 at

  1:30 p.m.; the jury trial to commence on August 10, 2020, at 9:00 a.m. in

  Room 349, United States Courthouse, 46 E. Ohio Street, Indianapolis, Indiana.

  The Court will issue a separate Order with pre-trial deadlines.
Case 1:17-cv-01698-JPH-MJD Document 189 Filed 10/25/19 Page 2 of 3 PageID #: 10037




  Distribution:

  Steven E. Art
  LOEVY & LOEVY
  steve@loevy.com

  Scott R. Drury
  LOEVY & LOEVY
  drury@loevy.com

  D. Samuel Heppell
  LOEVY & LOEVY
  sam@loevy.com

  Mark A. Holloway
  STEPHENSON MOROW & SEMLER
  mholloway@stephlaw.com

  Theresa Kleinhaus
  LOEVY & LOEVY
  tess@loevy.com

  Arthur Loevy
  LOEVY & LOEVY
  arthur@loevy.com

  Jonathan I. Loevy
  LOEVY & LOEVY
  jon@loevy.com

  Caren L. Pollack
  POLLACK LAW FIRM, P.C.
  cpollack@pollacklawpc.com

  Pamela G. Schneeman
  STEPHENSON MOROW & SEMLER
  pschneeman@stephlaw.com

  James S. Stephenson
  STEPHENSON MOROW & SEMLER
  jstephenson@stephlaw.com


                                        2
Case 1:17-cv-01698-JPH-MJD Document 189 Filed 10/25/19 Page 3 of 3 PageID #: 10038




  Zachary J. Stock
  POLLACK LAW FIRM PC
  zstock@pollacklawpc.com

  Lana R. Swingler
  POLLACK LAW FIRM PC
  lswingler@pollacklawpc.com




                                        3
